Citation Nr: 0916575	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-16 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for hypertensive ischemic heart disease.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative joint disease of the left 
ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in January 
2008.  A transcript of the hearing is associated with the 
Veteran's claims folder.

When this case was most recently before the Board in April 
2008, it was remanded in part and decided in part.  It has 
since returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's hypertensive ischemic heart disease is not 
productive of cardiac hypertrophy or dilation; he is able to 
achieve over 7 metabolic equivalents (METs)
before the onset of fatigue and shortness of breath.

2.  The Veteran's left ankle disability is manifested by 
limitation of motion that more nearly approximates moderate 
than marked.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for hypertensive ischemic heart disease have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7007 (2008).

2.  The criteria for a disability rating higher than 10 
percent for degenerative joint disease of the left ankle have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in August 2001 and March 2006.  
Although the March 2006 letter was sent after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim in 
December 2008.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of either 
claim would have been different had complete VCAA notice been 
at an earlier time. 

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Hypertensive ischemia heart disease is evaluated under 38 
C.F.R. § 4.104, Diagnostic Code 7007.  This code provides 
that a 10 percent rating is warranted when workload of 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or if continuous medication is 
required.  A  30 percent rating is warranted when workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or if there 
is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted for more than one acute episode of 
congestive heart failure in the past year; when workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or for left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  The maximum schedular rating of 100 percent rating 
is warranted if there is evidence of chronic congestive heart 
failure; when workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or for left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.


Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation; while marked limitation of motion of an 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected left ankle disability and 
hypertensive ischemic heart disease.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to either disability.  

The Veteran was granted service connection for hypertensive 
ischemic heart disease and degenerative joint disease of the 
left ankle in a July 2002 rating decision.  He was assigned a 
10 percent disability rating for each disability under 
Diagnostic Codes 7007 and 5271, respectively.  The Veteran 
has appealed the assignment of these initial disability 
ratings.



Heart Disability

Private medical records from the Payson Regional Medical 
Center reveal stress test results of 10.1 METs in February 
2000 as well as May 2001.  A May 2003 report notes an 
impression of a moderate-sized area of ischemia on stress 
images involving the anterior wall of the left ventricle.  
Left ventricular ejection fraction was 51 percent.  A 
Cardiology Care Consultants Report from May 2001 indicates a 
positive stress electrocardiogram in a patient with known 
coronary artery disease.  The plan at that time was to 
perform a left heart catheterization.  Various stress test 
reports from the Arizona Heart Institute reveal results of 9 
METs in March 2000, 10.8 METS in July 2000, and 9.0 METs in 
July 2004.  The July 2004 report concludes that the Veteran's 
stress test was negative during the exercise portion for 
ischemia or arrhythmia.  There were appropriate heart rate 
and blood pressure responses to exercise and no significant 
arrhythmias.  A June 2004 statement of Dr. Strumpf of the 
Arizona Heart Institute indicates that the Veteran developed 
angina in June 2004 and catheterization revealed in-stent 
restenosis in the right coronary artery.  An August 2007 
stress test report evidences that the Veteran reported no 
chest pain during exercise.  Perfusion images showed neither 
fixed nor reversible abnormalities, and ejection fraction was 
normal at 53 percent.

The Veteran was afforded a VA examination for hypertensive 
ischemic heart disease in November 2003.  At that time, the 
cardiac border was well inside the midclavicular line at 12 
to 13 centimeters.  There was a grade 1/6 soft systolic 
ejection murmur at the left sternal border to the apex.  
There was no hepatomegaly or peripheral edema.  An impression 
of ischemic heart disease/coronary artery disease, 
asymptomatic, status post placement of one stent in January 
2000 and three stents in June 2003 was indicated.

In June 2004, another VA examination was conducted for 
ischemic heart disease.  The examiner noted that the Veteran 
had hypertensive heart disease of multifactorial etiology 
attributed to the Veteran's diabetes, hypertension, and 
hyperlipidemia.  At that time, the Veteran was symptom free 
and able to engage in cardiac workouts of 7.5 METs.  There 
were no other complications such as cerebrovascular accident, 
history of arrhythmias, retinoplasty, or cardiac 
insufficiency.

The Veteran presented personal testimony before the Board in 
January 2008.  He stated that his heart condition has gotten 
progressively worse, and that his stamina has decreased. 

The Veteran was afforded another VA examination pertaining to 
his hypertensive ischemic heart disease in July 2008.  The 
examination report notes the Veteran's history of stent 
placement in 2000, additional stent placements in 2003, and 
stent restenosis of the right coronary artery in 2004.  The 
Veteran told the examiner that he works around the house 
without any cardiac symptoms such as fatigue, weakness, 
dizziness, syncope, or undue shortness of breath.  The 
Veteran did not experience edema, orthopnea or nocturnal 
dyspnea.  The only cardiac medication he takes, outside of 
blood pressure medication, is Plavix every morning.  At his 
last stress test in August 2007, the Veteran achieved 9.5 
METs, and his condition has been stable since.  Despite a 
severe unrelated massive hemorrhage with severe anemia, the 
Veteran has had no significant cardiac event, which the 
examiner observed was "a good test of his cardiac status."  
Based upon all the information available, the examiner was of 
the opinion that the Veteran's MET capability is still in the 
9 MET range.  An electrocardiogram revealed first degree 
artrerioventricular block, but was otherwise normal.  Left 
ventricular ejection fraction was 66 to 73 percent.  

Based on the foregoing evidence, the Board finds that the 
Veteran is not entitled to a rating higher than 10 percent 
for his hypertensive ischemic heart disease.  Various private 
reports and VA examinations demonstrate that the Veteran is 
consistently able to achieve 7.5 metabolic equivalents or 
more on his stress tests.  The evidence does not show that 
workloads of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope 
which would warrant a 30 percent rating.  In addition there 
has been no finding of hypertrophy or dilation or 
electrocardiogram, echocardiogram or X-ray examination.  In 
addition, on no occasion has the Veteran been found to have 
an ejection fraction of less than 51 percent.  In fact, the 
July 2008 VA examination report revealed no electrocardiogram 
abnormalities except for  first degree artrerioventricular 
block, and left ventricular dysfunction was over 65 percent.

Left Ankle Disability

The Veteran was first afforded a VA examination for his left 
ankle disability in May 2002.  During the examination, the 
Veteran complained of pain and dysfunction of his ankle, and 
noted that his ankle gave way frequently.  An impression of 
degenerative joint disease of the left ankle was indicated.  
A full 20 to 45 degree range of motion was also noted.  
However, there was valgus laxity, lateral angulation of the 
ankle, pain on motion, tenderness, and instability.

VA outpatient treatment records from 2001 through 2007 
indicate that the Veteran complained of and was treated for 
left ankle pain.  A November 2003 entry notes a history of 
fallen arch of the left foot and medical movement of his left 
ankle.  These records also indicate that the Veteran wears a 
foot orthotic.  Another entry from February 2003 notes the 
presence of left ankle swelling and minimal pain with range 
of motion testing.  There was notable hypertrophic bone 
formation on the medial aspect.  A podiatry note from March 
2003 reveals that the Veteran complained of a painful left 
ankle, which had been bothering him for the past 30 years, 
with pain and swelling upon ambulation.  An examination 
revealed that the left ankle was moderately swollen with 
hypertrophic changes.  The Veteran was assessed with 
osteoarthritis of the left ankle.  

During the Veteran's hearing before the Board in January 
2008, the Veteran testified that his ankle condition has 
gotten progressively worse.  He reported that his ankle was 
always swollen, and gets black and blue if he walks around 
too much.  He also indicated that he wears a brace in his 
shoes to support his ankle.

The Veteran was also afforded another VA examination 
regarding his ankle in October 2008.  The Veteran report that 
his ankle turned black and blue immediately if he walked a 
long distance, and that it hurts with activity.  Upon 
physical examination, the examiner observed a slight limp on 
the left on ambulating.  There was no tenderness to 
palpation.  There was no soft tissue swelling, but there was 
moderate bony prominence at the medial aspect of the ankle 
malleolus region.  There was no discoloration of the skin or 
soft tissues.  Capillary circulation of the toes was normal.  
Dorsiflexion was to 10 degrees, plantar flexion was to 40 
degrees, inversion was to 30 degrees, and eversion was to 15 
degrees.  Upon range of motion testing, there were no 
complaints of pain.  The Veteran was diagnosed with mild 
degenerative joint disease of the left ankle.  Functional 
impairment was between slight and moderate.  There was no 
weakness or fatigability, but there was slight 
incoordination/slight limp on the left.  There was no 
additional loss in terms of degree of additional range of 
motion loss of the left ankle due to incoordination or limp, 
and there was no impact of the left ankle on the Veteran's 
ability to work.  

In the Board's opinion, the medical evidence establishes that 
the limitation of motion of the Veteran's right ankle is not 
more than moderate.  In this regard, the Board notes that 
normal ankle dorsiflexion is from zero to 20 degrees, and 
normal ankle plantar flexion is from zero to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II (2008).  Thus, while the Veteran's 
May 2004 exam results signify that the Veteran's ankle 
dorsiflexion and plantar flexion are somewhat limited, he 
still retains almost full range of motion.  In addition, 
there were no complaints of pain, and while there is slight 
incoordination and limp, there is no additional impairment 
due to these factors.  

The Board has taken into consideration the Veteran's 
statements regarding the severity of his symptoms, and the 
pain and swelling he experiences.  The Veteran has been 
granted a 10 percent disability rating because of the 
functional impairment resulting from the disability.  As 
explained above, the objective evidence shows that he does 
not have sufficient functional impairment to warrant a higher 
rating.  

Other Considerations

The Board has also considered the doctrine of reasonable 
doubt but has determined that it is not applicable to the 
claims because the preponderance of the evidence is against 
the claims.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has either 
disability warranted more than a 10 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for either disability 
and that the disabling manifestations of the service-
connected disorders are contemplated by the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment from either disability would be in 
excess of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for hypertensive ischemic heart disease is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative joint disease of the left ankle 
is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


